                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:19-cr-198
                                          JUDGE MICHAEL H. WATSON
NICHOLAS S. COCHRAN

                         REPORT AND RECOMMENDATION

      Defendant Nicholas S. Cochran previously pleaded not guilty to an
Indictment that charges him with sex trafficking of a minor in
violation of 18 U.S.C. §§ 1591(a)(1), (b)(2), 1594(a) (Count 1),
sexual exploitation of a minor in violation of 18 U.S.C. § 2251 (a)(e)
(Count 2), distribution of child pornography in violation of 18 U.S.C.
§ 2252(a)(2), (b)(1) (Count 3), possession of child pornography in
violation of 18 U.S.C. § 2252(a)(4)(B), (b)(2) (Count 4), and
commission of a felony against a minor by a registered sex offender in
violation of 18 U.S.C. § 2260A (Count 5). The Indictment also includes
two forfeiture counts. Indictment, ECF No. 13. The United States and
defendant thereafter entered into a plea agreement, executed under the
provisions of Rule 11(c)(a)(C) of the Federal Rules of Criminal
Procedure, whereby defendant agreed to enter a plea of guilty to
Counts 1 and 5.1 On January 8, 2020, defendant, accompanied by his
counsel, appeared for a change of plea proceeding.       Defendant
consented, pursuant to 28 U.S.C. §636(b)(3), to enter a guilty plea
before a Magistrate Judge.    See United States v. Cukaj, 2001 WL
1587410 at *1 (6th Cir. 2001)(Magistrate Judge may accept a guilty plea


      1 In addition to specifying sentencing terms, the Plea Agreement, ECF
No. 24, includes an appellate waiver provision that preserves only certain
claims for appeal or collateral challenge. Under the Plea Agreement,
defendant also agrees to a restitution obligation and agreed, further, not to
contest the forfeiture provisions contained in the Indictment. Finally,
defendant acknowledged in the Plea Agreement the registration requirements
and limitations on his activities and associations and on his use of or
access to computers and the internet as a consequence of his guilty plea.

                                      1
with the express consent of the defendant and where no objection to
the report and recommendation is filed).
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics, other drugs, or
alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.   Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Indictment
and the consequences of his plea of guilty to Counts 1 and 5.
Defendant was also addressed personally and in open court and advised
of each of the rights referred to in Rule 11 of the Federal Rules of
Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.   Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on December 10, 2019, represents the
only promises made by anyone regarding the charges in the Indictment.
Defendant was advised that the District Judge may accept or reject the
plea agreement. Defendant was further advised that, if the Court
refuses to accept the plea agreement, defendant will have the
opportunity to withdraw his guilty plea but that, if he does not
withdraw his guilty plea under those circumstances, the District Judge
may impose a sentence that is more severe than the sentence
contemplated in the plea agreement, up to the statutory maximum.
     Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.    He
confirmed that he is pleading guilty to Counts 1 and 5 of the
Indictment because he is in fact guilty of those offenses.     The Court
concludes that there is a factual basis for the plea.
     The Court concludes that defendant’s plea of guilty to Counts 1
and 5 of the Indictment is knowingly and voluntarily made with
understanding of the nature and meaning of the charges and of the
consequences of the plea.
     It is therefore RECOMMENDED that defendant’s guilty plea to
Counts 1 and 5 of the Indictment be accepted.     Decision on acceptance
or rejection of the plea agreement was deferred for consideration by
the District Judge after the preparation of a presentence
investigation report.
     In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
     If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).   Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.   F.R. Civ. P. 72(b).
     The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).

                                     3
January 8, 2020        s/ Norah McCann King
 Date                   Norah McCann King
                  United States Magistrate Judge
